DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments and remarks filed on 5/20/2022.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, and 15-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2009/0223041 ("Garrison").
Regarding claim 10, Garrison discloses a connection cable, comprising: 
a cable (20, Fig. 1) comprising a plurality of electric wires (21, Fig. 2, paragraph [0026]) each comprising a covering portion (28, Fig. 2, paragraph [0028]) covering a core (27, Fig. 2) and a core-exposing portion (free ends 29, Fig. 2, paragraph [0029]) exposing the core (27, Fig. 2) at an end of the covering portion (Fig. 2); and 
a spacer (35, Figs. 2, 4) that is interposed in a space surrounded (paragraph [0028]) by the covering portions (28, Fig. 2) of the electric wires (21, Fig. 2) and includes a plurality of holding recesses (90, 91, Figs. 2, 4) in which a surface of the covering portion (28, Fig. 2) of each of the electric wires (21, Fig. 2) is held by directly press-fitting (paragraphs [0008], [0028]) while end portions (29, Fig. 2) of the covering portions (28, Fig. 2) are held in the state that the end portions (29, Fig. 2) are spaced from each other (Fig. 2).  
Regarding claim 15, Garrison discloses the connection cable according to claim 10, wherein a diameter of the holding recesses (90, 91, Fig. 4) is smaller than a diameter of the covering portion of the electric wire (21, Fig. 2, claim 4 and paragraph [0028] states, “each opening is configured with a reduced width with respect to the corresponding wire receiving channel”).  
Regarding claim 16, Garrison discloses the connection cable according to claim 10, wherein the surface of the covering portion (28, Fig. 2, paragraph [0028]) of each of the electric wires (21, Figs. 1-2, paragraphs [0026],[0028]) is held in direct contact with a bottom surface of the holding recesses (90, 91, Fig. 4) of the spacer (35, Fig. 4, paragraph [0028] states: “wire receiving channels 90 may be configured to form a light friction fit with the insulation 28 of the discrete wires 21,” therefore being in direct contact with a bottom surface of the holding recesses).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0348770 ("Sato") in view of Garrison.
Regarding 1, Sato discloses a connection structure between sensor and cable, comprising: 
a cable (30, Figs. 1-2) comprising a plurality of electric wires (31A, 31B, Figs. 1-2) each comprising a covering portion (32A, 32B, Figs. 2, 3, 5, paragraph [0058]) covering a core (31A(33), 31B(33), Figs. 1-3, 5) and a core-exposing portion (uncovered portions, Figs. 1-2, 5) exposing the core (31A(33), 31B(33), Figs. 1-2, 5) at an end of the covering portion (Figs. 1-2, 5); 
a spacer (support 40, Figs. 1-2, 4, or 60, Fig. 6A) that is interposed in a space surrounded by the covering portions (32A, 32B, Figs. 1-2, 5 surround 40, Fig. 2) of the electric wires (31A, 31B, Figs. 1-2) and holds end portions of the covering portions (32A, 32B, Fig. 5) in the state that the end portions are spaced from each other (ends are spaced apart, Figs. 1-5, and paragraph [0064]); and 
a sensor (10, Figs. 1-2) that detects a physical quantity (paragraph [0032]-[0033]),
wherein the spacer (support 40, Figs. 1-2, 4, or 60, Fig. 6A) includes a plurality of holding recesses (grooves 41A, 41B, 42A, and 42B, Fig. 2) for holding a surface of the covering portion (32A, 32B, Figs. 1-2) of each of the electric wires (31A, 31B, Figs. 1-2), and 
wherein the core-exposing portion of each of the electric wires (uncovered portions of 31A, 31B, Figs. 1-2, 5) of the cable (30, Figs. 1-2) is electrically connected to the sensor (10, Fig. 2) via a fixing member (50, Fig. 1, paragraph [0047]) in the state that the surface of the covering portion (32A, 32B, Figs. 1-2, 5 surround 40, Fig. 2) of each of the electric wires (31A, 31B, Fig. 2) is held by the holding recesses of the spacer (support 40, Fig. 1, or 60, Fig. 6A).
Sato does not disclose that the electric wires are held by directly press-fitting into each of the holding recesses of the spacer.  
However, Garrison discloses a spacer (35, Fig. 1-2, 4) with a plurality of holding recesses (90, 91, Fig. 4) for holding a surface of the covering portion (28, Fig. 2, paragraph [0028]) of each of the electric wires (21, Figs. 1-2, paragraphs [0026],[0028]) by directly press-fitting (paragraphs [0008], [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a spacer where the electric wires are held by directly press-fitting into each of the holding recesses of the spacer as disclosed by Garrison in the device of Sato as press-fitting the cable into the spacer is simply another type of fixture that can be used either in combination with, or instead of, soldering in order to withstand greater forces in the operation of the sensor.
Regarding claim 2, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that each of the holding recesses (grooves 41A, 41B, 42A, and 42B, Fig. 2) has a U-shaped cross section (grooves are U-shaped, see Fig. 2), and wherein the spacer (40, Figs. 1-4) has an outer circumferential surface (40s, Figs. 2, 4) on which the plurality of holding recesses (grooves, Fig. 4, paragraphs [0015], [0041]) are spaced from each other in a circumferential direction (Figs. 2, 4).
Regarding claim 3, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that the spacer (40, Figs. 1-4) has an end face (40T, Figs. 1-2, 4, paragraph [0061]) on which a contact portion (12, Figs. 1-2, paragraph [0061]) configured to be in contact with the sensor (10, Figs. 1-2) is provided (paragraph [0061]).
Regarding claim 4, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 3, and Sato further discloses that the sensor (10, Figs. 1-2) comprises a positioning portion (13A, 13B, 14A, 14B, Figs. 1-2) for positioning with respect to the contact portion (12, Figs. 1-2, paragraph [0041]).
Regarding claim 5, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that a surface (43, Figs. 2, 4) of the spacer (40, Figs. 2, 4) is electrically conductive (paragraph [0044]).
Regarding claim 6, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that the fixing member comprises solder (50, Figs. 1-2, 5), metal paste, conductive adhesive or laser welding (paragraph [0047]).
Regarding claim 7, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that the sensor (10, Figs. 1-2) comprises a CCD sensor or a CMOS sensor (paragraph [0032]).
Regarding claim 8, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 5, and Sato further discloses that, when the electric wire comprises a shield wire (30C, Fig. 3) comprising a shield layer (paragraph [0057]), the shield layer is electrically connected to the conductive surface of the spacer (43, Figs. 1-2, 4-5).
Regarding claim 9, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that the plurality of electric wires 31A, 31B, Figs. 1-2) are covered with a jacket (30D, Fig. 3), and the spacer (support 40, Figs. 1-2, 4, or 60, Fig. 6A) is arranged between the jacket and the core-exposing portions (Figs. 1-2, 5).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Sato.
Regarding claim 17, Garrison discloses the connection cable according to claim 10, but does not explicitly disclose that the cable further comprises a coaxial wire comprising a core wire, an inner covering portion, a shield, and an outer covering portion.  
However, Sato discloses a coaxial wire (30, Figs. 1-2) comprising a core wire (31A(33), 31B(33), Figs. 2-3), an inner covering portion (either 32A, 32B or 34A, 34B, Fig. 3, paragraph [0058]), a shield (30C, Fig. 3, paragraph [0057]), and an outer covering portion (30D, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a cable be a coaxial wire comprising a core wire, an inner covering portion, a shield, and an outer covering portion, as disclosed by Sato in the device of Garrison in order to create an ultrafine coaxial cable while preventing interfering signals.
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that since Sato requires the intervention of the solder in the guiding grooves for electrical connection, it would not have been obvious for one of ordinary skill in the art to provide the claimed invention over Sato.
Examiner disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, press-fitting the cable into the spacer is simply another type of fixture that can be used either in combination with, or instead of, soldering in order to withstand greater forces in the operation of the sensor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878